Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

 	In response to the Communications dated February 23, 2021, claims 1-20 are active in 

this application.

Specification

 	If there are cross-reference to related applications, please include the 

respective patent numbers, if known.


Foreign Priority

 	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)
  (d), which papers have been placed of record in the file.


Information Disclosure Statement

 	The information disclosure statements filed February 23, 2021 through May 20, 2021 have been 

considered.


Claim Objections

 	Claims 2-6 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10937477 [‘477]. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows.
Present Application
Patent ‘477
1. A circuit comprising: a selection circuit configured to receive a first address from a first port and a second address from a second port; a first latch circuit coupled to the selection circuit and configured to output each of the first address and the second address received from the selection circuit; a decoder; and a control circuit configured to generate a plurality of signals configured to cause the decoder to decode each of the first address and the second address.

1. A circuit comprising: a selection circuit configured to receive a first address at a first input and a second address at a second input, pass the first address to an output responsive to a select signal having a first logical state, and pass the second address to the output responsive to the select signal having a second logical state different from the first logical state; and a decoder configured to decode the passed first address or second address.
15. A method of operating a memory circuit, the method comprising: receiving a first address and a second address at a selection circuit; generating a plurality of control signals using a control circuit; in response to the plurality of control signals, using a first latch circuit to latch the first address 



As can be seen from the above table, claim 1 of the present application differ from claim 1 of patent ‘477, in that, the patent '477 recites that the selection circuit is configured to pass the first and second address responsive to a first logical state and a second logical state, respectively; whereas the application simply indicates that the selection circuit is configured to output the first and second address.  However, it is inherent that two different signals are need to call the two different addresses.  Therefore, coverage has already been given.
For similar reasons, claim 15 is rejected over claim 1 of patent ‘477.


Claim  Rejections-  35  U.S.C.  §   102

 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsui [US Patent Application # 20130155792].
a circuit [fig. 2] comprising: a selection circuit [31] configured to receive a first address [CA0] from a first port [one of 12a] and a second address [CA9] from a second port [another of 12a]; a first latch circuit [42] coupled to the selection circuit and configured to output each of the first address and the second address received from the selection circuit [via output]; a decoder [61/62]; and a control circuit [51/52] configured to generate a plurality of signals configured to cause the decoder to decode each of the first address and the second address.
With respect to claim 7, Matsui discloses a static random access memory (SRAM) array including single-port memory cells, wherein the decoder is configured to activate a word signal line of the SRAM array corresponding to one of the first address or the second address.  See par. 0093.

Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsui [US Patent Application # 20130155792].
With respect to claim 15, Matsui discloses a method of operating a memory circuit [fig. 2], the method comprising: receiving a first address [CA0] and a second address [CA9] at a selection circuit [31]; generating a plurality of control signals using a control circuit [51/52]; in response to the plurality of control signals [via 32/54], using a first latch circuit [42] to latch the first address or pass the second address received from the selection circuit; and using an address decoder [61/62] to decode the latched first address or passed second address.


Allowable   Subject   Matter

 	Claims 8-14 are allowable over the prior art of records.
 	The following is an Examiner's statement of reasons for the indication of
  allowable subject matter: the prior art of records does not show (in addition to the other
  elements in the claim) the following:
2, the control circuit is configured to receive a clock signal comprising a clock signal period, and generate the plurality of signals configured to cause the first latch circuit to latch the first address at a first time in the clock signal period, and cause the selection circuit to switch from outputting the first address to outputting the second address at a second time in the clock signal period later than the first time.
-with respect to claim 8, a selection circuit configured to, responsive to a second signal, select a read address received on a read port or the write address received from the first latch circuit; a second latch circuit configured to, responsive to a third signal, latch the read address received from the selection circuit or pass the write address received from the selection circuit; a pre-decoder configured to, responsive to a fourth signal, at least partially decode the latched read address or the passed write address; and a control circuit configured to generate each of the first through fourth signals.
-with respect to claim 16, the generating the plurality of control signals using the control circuit comprises using a first half of a clock cycle of a single clock signal to control a read operation based on the first address received on a read port, and a second half of the clock cycle to control a write operation based on the second address received on a write port.

Conclusion

 	For applicant’s benefit portions of the cited reference(s) have been cited to aid in
the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
 	When responding to the Office action, Applicants are advised to provide
the Examiner with line and page numbers of the application and/or references cited to assist the Examiner in the prosecution of this case.
 

from the Examiner should be directed to Michael T. Tran whose telephone number is (571) 272-1795.  Interview agendas may be emailed to Michael.tran@uspto.gov.  The Examiner can normally be reached on Monday-Thursday from 6:00AM-4:30 P.M.
 	Any inquiry of a general nature or relating to the status of this application.
should be directed to the Group receptionist whose telephone number is (571) 272-1650.



/MICHAEL T TRAN/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        February 26, 2022